JOHN E. JENNINGS, Judge, dissenting. I am unable to agree that the requirements of the federal statute, 25 U.S.C. § 1912(f) have been met in this case. Perhaps the leading case in this area of the law is In the matter of N.L. v. Moore, 754 P.2d 863 (Okla. 1988). There the Oklahoma Supreme Court said: Testimony showing that continued custody of the child by the parent is likely to result in serious emotional or physical harm to the child is necessary. Testimony from a qualified expert witness indicating that such harm will result from continued custody of the parent is sufficient. Where cultural bias is clearly not implicated, expert witnesses who do not possess special knowledge of Indian life may provide the necessary proof that continued custody of the child by the parent will result in serious emotional or physical harm to the child. Id. at 868 (citations omitted). Social workers may qualify as expert witnesses under the Act but to do so they must possess “expertise beyond the normal social worker qualifications.” In the Matter of N.L. v. Moore, id.; State ex rel. Juvenile Dep’t v. Charles, 688 P.2d 1354 (Or. Ct. App. 1984); In re Fisher, 643 P.2d 887 (Wash. Ct. App. 1982); In the Matter of M.E.M., 635 P.2d 1313 (Or. 1981). Mr. Marino, an occupational therapist, clearly does not qualify as an expert witness under the Act, and not even the department contends that he does. On this record I cannot conclude that Ms. Hamilton has been shown to possess “expertise beyond the normal social worker qualifications.” Furthermore, I cannot say that cultural bias is clearly not implicated in the case at bar. Finally, neither Mr. Marino nor Ms. Hamilton testified that the continued custody of the child by the parent would be likely to result in serious emotional or physical damage to the child. See In the Matter of N.L. v. Moore, supra; In the Matter of Morgan v. Morgan, 364 N.W.2d 754 (Mich. Ct. App. 1985). Apart from the question of whether the federal statute has been complied with, I have other concerns. The department’s involvement began when one of the children suffered a broken leg under suspicious circumstances. The children were returned to the home until Mr. Burks spanked them hard enough to leave bruises, and the court ordered Mrs. Burks to have no contact with Mr. Burks. At this point the department’s goal was to reunify the children with Mrs. Burks. It appears that she complied with the instructions of the department and the orders of the court except that, when Mr. Burks’ car broke down, she took him back and forth to work. This clearly precipitated the department’s decision to terminate her parental rights. I neither condone nor excuse Mrs. Burks’ conduct, but question whether this a sufficient basis to seek to sever the bond between mother and child. I recognize that both the trial court and the department are hurried by the legal requirements as to time imposed by Ark. Code Ann. § 9-27-337 & -338 (Supp. 1999), as well as the practical consideration that a child neither returned to the home nor given a new permanent home will soon become an adult. Even so, we might do well to remember the supreme court’s admonition in Bush v. Dietz, 284 Ark. 191, 680 S.W.2d 704 (1984): The best interest of the child is a matter of primary concern in adoption proceedings. Termination of the maternal relationship is much more far reaching than a change of custody. Adoption changes the natural relationship between parent and child; it changes the course of lives, the manner of inheritance, the people with whom the child associates, and cuts the ties and relationship between the child and the family of the parent whose rights are terminated. To make a decision based solely upon the best interest of the child could be a dangerous thing. A literal interpretation of what is in the best interest of the child could conceivably lead to a decision to award the child to the parties who were able to furnish the most material things for the comfort and pleasures of life. The wealthy, even though strangers, could take the children of the poor because the children would obviously be better off in a home of plenty. The phrase “best interest of the child” means more than station in life and material things. “Best interest of the child” includes moral, spiritual, material and cultural values, matters of convenience and friends and family relationships. We have recognized as a cardinal principle of law and nature that parents who are able to support their child in their own style of life, however poor and humble they might be, should not be deprived of parental privileges, except when urgently necessary to afford the child reasonable protection. (Citation omitted.) I respectfully dissent. VAUGHT, J., joins in this opinion.